UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
MARUT PANCHITKAEW,                                                      Case No.:
                                                                        2018-CV-00956 (LDH)(LB)
                                   Plaintiff,
                                                                        VERIFIED AMENDED
                 -against-                                              ANSWER TO AMENDED
                                                                        COMPLAINT DATED 10/7/19
NASSAU COUNTY, NASSAU COUNTY POLICE                                     o/b/o MAUREEN MOYNIHAN
DEPARTMENT, JOSEPH M. GAFFNEY, DANIEL J.
DANZI, DANIEL C. STELLER JOHN T. HOLMES,
STEVEN SCHWARTZ, JOSEPH SALVATORE, CRAIG
CLARK, CHRISTINA COSENTINO, NASSAU
UNIVERSITY MEDICAL CENTER, MAUREEN
MOYNEHAN, EUGENE YAP, MANSI SHAH,
MUKESH SHAROHA, AND MARIA VICTORIA
AGARIN,

                                    Defendants.
--------------------------------------------------------------------X

        Defendant, MAUREEN MOYNIHAN, by her attorneys, BARTLETT LLP, as and for her

Verified Amended Answer with Cross-Claims to plaintiff’s Amended Complaint dated October

7, 2019, respectfully shows to this Court and alleges upon information and belief:

                                             INTRODUCTION

        FIRST:             Denies the allegations contained in paragraphs “1” and “2”, and

respectfully refers all questions of law to this Honorable Court.

                                                JURISDICTION

        SECOND:           Denies the allegations contained in paragraphs “3” and “5”, and

respectfully refers all questions of law to this Honorable Court.

        THIRD:            Neither admits nor denies the allegations contained in paragraph “4”, and

respectfully refers all questions of law to this Honorable Court.
                                             VENUE

         FOURTH:       Neither admits nor denies the allegations contained in paragraph “6”, and

respectfully refers all questions of law to this Honorable Court.

                                        JURY DEMAND

         FIFTH:        Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “7”.

                                      NOTICE OF CLAIM

         SIXTH:        Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “8”, “9”, and “10”, and respectfully refers to the

records as to the facts and circumstances attendant thereto.

                                            PARTIES

         SEVENTH:      Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “11”, “14”, “15”, “16”, “17”, “18” and “19”.

         EIGHTH:       Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “12”, respectfully refers to the records as to the facts

and circumstances attendant thereto, and respectfully refers all questions of law to this Honorable

Court.

         NINTH:        Denies the allegations contained in paragraph “13”.

         TENTH:        Denies the allegations contained in paragraphs “20”, “24”, “25”, “26” and

“27”, and respectfully refers all questions of law to this Honorable Court.

         ELEVENTH: Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “21” and “22”, and respectfully refers all questions of

law to this Honorable Court.
        TWELFTH:       Denies the allegations contained in paragraph “23”, except admits that

MAUREEN MOYNIHAN provided certain services to patients at NASSAU UNIVERSITY

MEDICAL CENTER.

                                              FACT

        THIRTEENTH:           Denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs “28” and “37” and respectfully refers to the

records as to the facts and circumstances attendant thereto.

        FOURTEENTH:           Denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs “29” and “30”.

        FIFTEENTH: Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “31” and respectfully refers all questions of law to this

Honorable Court.

        SIXTEENTH: Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “32”, “33”, “34”, and “35”.

        SEVENTEENTH:          Denies the allegations contained in paragraphs “36”, “38”, “39”,

“40”, “41”, “42” “43”, “44”, “45”, “47”, “48”, “49”, and “54”, and respectfully refers to the

records as to the facts and circumstances attendant thereto.

        EIGHTEENTH:           Denies the allegations contained in paragraph “42”, except admits

that certain care was provided to the plaintiff, MAUREEN MOYNIHAN, and respectfully refers

to the records as to the facts and circumstances attendant thereto.

        NINETEENTH:           Denies the allegations contained in paragraphs “46”, “50”, and

“53”.
       TWENTIETH:             Denies the allegations contained in paragraphs “51”, “52”, “53”,

“55”, “56”, “57”, “58”, “59”, “60” and “61”and respectfully refers all questions of law to this

Honorable Court.

                          ANSWERING THE CAUSE OF ACTION
                                FIRST CLAIM FOR RELIEF
                    42 U.S.C. 1983 and First and Fourteenth Amendments
                     By Plaintiff Against NCPD and NUMC Defendants

       TWENTY-FIRST:          In response to paragraphs “62” and “63” repeats each admission or

denial made herein as though fully set forth hereat.

       TWENTY-SECOND: Denies the allegations contained in paragraphs “64”, “65”, “66”,

and “67”, and respectfully refers all questions of law to this Honorable Court.

       TWENTY-THIRD:          Denies the allegations contained in paragraph “68”, respectfully

refers all questions of law to this Honorable Court and respectfully refers to the records as to the

facts and circumstances attendant thereto.

                          ANSWERING THE CAUSE OF ACTION
                               SECOND CLAIM FOR RELIEF
                    42 U.S.C. 1983 and Fifth and Fourteenth Amendments
                     By Plaintiff Against NCPD and NUMC Defendants

       TWENTY-FOURTH: In response to paragraph “69” repeats each admission or denial

made herein as though fully set forth hereat.

       TWENTY-FIFTH:          Denies the allegations contained in paragraphs “70” and “71”, and

respectfully refers all questions of law to this Honorable Court.

       TWENTY-SIXTH:          Denies the allegations contained in paragraph “72”, respectfully

refers all questions of law to this Honorable Court and respectfully refers to the records as to the

facts and circumstances attendant thereto.
                         ANSWERING THE CAUSE OF ACTION
                                THIRD CLAIM FOR RELIEF
                  42 U.S.C. 1983 and Fourth and Fourteenth Amendments
                 By Plaintiff Against Gaffney, NCPD and NUMC Defendants

       TWENTY-SEVENTH:                 In response to paragraph “73” repeats each admission or

denial made herein as though fully set forth hereat.

       TWENTY-EIGHTH: Denies the allegations contained in paragraphs “74” and “75”.

       TWENTY-NINTH:           Denies the allegations contained in paragraphs “76” and “77”, and

respectfully refers all questions of law to this Honorable Court.

                          ANSWERING THE CAUSE OF ACTION
                              FOURTH CLAIM FOR RELIEF
                   42 U.S.C. 1983 and Fourth and Fourteenth Amendments

       THIRTIETH: In response to paragraph “78” repeats each admission or denial made

herein as though fully set forth hereat.

       THIRTY-FIRST:           Denies the allegations contained in paragraphs “79” and “90”, and

respectfully refers all questions of law to this Honorable Court.

       THIRTY-SECOND: Denies the allegations contained in paragraph “80”.

       THIRTY-THIRD:           Denies the allegations contained in paragraphs “81” and “82”, and

respectfully refers to the records as to the facts and circumstances attendant thereto.

       THIRTY-FOURTH: Denies the allegations contained in paragraphs “83”, “84”, “85”,

“86”, “87”, “88”, and “89”, respectfully refers all questions of law to this Honorable Court and

respectfully refers to the records as to the facts and circumstances attendant thereto.

                           ANSWERING THE CAUSE OF ACTION
                               FIFTH CLAIM FOR RELIEF
                                     (Monell Claim)

       THIRTY-FIFTH:           In response to paragraph “91” repeats each admission or denial

made herein as though fully set forth hereat.
       THIRTY-SIXTH:           Denies the allegations contained in paragraphs “92”, “93”, “94”,

“95”, “96”, “97”, and “98”, respectfully refers all questions of law to this Honorable Court and

respectfully refers to the records as to the facts and circumstances attendant thereto.

                          ANSWERING THE CAUSE OF ACTION
                                 SIXTH CLAIM FOR RELIEF
                     Article I, Section 11 of New York State Constitutions

       THIRTY-SEVENTH: In response to paragraph “99” repeats each admission or denial

made herein as though fully set forth hereat.

       THIRTY-EIGHTH: Denies the allegations contained in paragraph “100”, respectfully

refers all questions of law to this Honorable Court and respectfully refers to the records as to the

facts and circumstances attendant thereto.

       THIRTY-NINTH:           Denies the allegations contained in paragraph “101”, and

respectfully refers all questions of law to this Honorable Court.

                           ANSWERING THE CAUSE OF ACTION
                               SEVENTH CLAIM FOR RELIEF
                           State Common Law Malicious Prosecution

       FORTIETH: In response to paragraph “102” repeats each admission or denial made

herein as though fully set forth hereat.

       FORTY-FIRST:            Denies the allegations contained in paragraph “103”, “105”, “106”,

“107”, and “108”, and respectfully refers all questions of law to this Honorable Court.

       FORTY-SECOND:           Denies the allegations contained in paragraph “104”, respectfully

refers all questions of law to this Honorable Court and respectfully refers to the records as to the

facts and circumstances attendant thereto.
                          ANSWERING THE CAUSE OF ACTION
                             EIGHTH CLAIM FOR RELIEF
                                (Respondent Superior)

       FORTY-THIRD:            In response to paragraph “109” repeats each admission or denial

made herein as though fully set forth hereat.

       FORTY-FOURTH:           Denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “110”, and respectfully refers all questions of

law to this Honorable Court.

 AS AND FOR A FIRST CROSS-CLAIM AGAINST THE CO-DEFENDANTS, NASSAU
 COUNTY, NASSAU COUNTY POLICE DEPARTMENT, DANIEL J. DANZI, DANIEL
 C. STELLER, JOHN T. HOLMESES, STEVEN SCHWARTZ, JOSEPH SALVATORE,
                CRAIG CLARK, and CHRISTINA COSENTINO

       FORTY-FIFTH:            That if the plaintiff was caused to sustain personal injuries and

resulting damages at the time and place set forth in plaintiff’s Complaint and in the manner

alleged therein through any carelessness, recklessness, acts, omissions, negligence and/or

breaches of duty and/or warranty and/or contract and/or strict tort liability other than of the

plaintiff’s, then the said injuries and damages arose out of the several and joint carelessness,

recklessness, acts, omissions, negligence and/or breaches of duty and/or obligations, and/or

Statute and/or warranty and/or contract in fact or implied in law, and/or failure to procure

insurance coverage, on the part of the co-defendants of the pleading defendant(s), with

indemnification and save harmless agreement and/or responsibility by them in fact and/or

implied by law, and without any breaches or any negligence of the pleading defendant(s)

contributing thereto, and if the pleading defendant(s) is found negligent as to the plaintiff for

injuries and damages as set forth in plaintiff’s Complaint, and in that event, the relative

responsibilities of all said defendants in fairness must be apportioned by a separate

determination, in view of the existing factual disparity, and the said co-defendant(s) herein will
be liable over jointly and severally to the pleading defendant(s) and bound to fully indemnify and

hold the pleading defendant(s) harmless for the full amount of any verdict or judgment that the

plaintiff herein may recover against the pleading defendant(s) in this action, including all costs of

investigation, disbursements and attorney’s fees incurred in the defense of this action and in the

conduct of the cross complaint.

                               FIRST AFFIRMATIVE DEFENSE

       FORTY-SIXTH:            That the damages of the plaintiff were caused in whole or in part

by the culpable conduct of the plaintiff, which either bars the claims completely or else

diminishes the damages by the proportion that such culpable conduct of the plaintiff bears to the

total culpable conduct causing the damages.

                             SECOND AFFIRMATIVE DEFENSE

       FORTY-SEVENTH: That if any liability is found as against this answering defendant,

then said liability will constitute 50% or less of the total liability assigned to all persons liable,

and as such, the liability of this answering defendant to plaintiff for non-economic loss shall be

limited, and shall not exceed this answering defendant’s equitable share, as provided in Article

16 of the CPLR.

                                  THIRD AFFIRMATIVE DEFENSE

       FORTY-EIGHTH:           In the event plaintiff recover a verdict or judgment against

defendant, such verdict or judgment must be reduced pursuant to §4545 of the Civil Practice

Laws and Rules by those amounts which have been, or will, with reasonable certainty replace or

indemnify plaintiff in whole or in part, for any past or future claimed economic loss, from any

collateral source.
                                 FOURTH AFFIRMATIVE DEFENSE

       FORTY-NINTH:            If plaintiff is/are entitled to recover damages for loss of earnings or

impairment of earning ability as against this answering defendant by reason of the matters

alleged in the Complaint, liability for which is hereby denied, then pursuant to CPLR §4546 the

amount of damages recoverable against said defendant, if any shall be reduced by the amount of

federal, state, and local income taxes which the plaintiff would have been obligated by law to

pay.

                                  FIFTH AFFIRMATIVE DEFENSE

       FIFTIETH:       The answering defendant is/are entitled to a set-off to any recovery sought

in this action, in the amount of the greater of the relative share of culpability or the amounts paid,

if any, by any other tortfeasor, by operation of General Obligations Law §15-108 and Civil

Practice Law & Rules §4533-b, and by operation of the doctrines of settlement, payment, release,

accord, and satisfaction.

                                  SIXTH AFFIRMATIVE DEFENSE

       FIFTY-FIRST:            That plaintiff’s claim of lack of informed claim consent is barred

by the applicable provisions of Public Health Law §2805(d).

                                SEVENTH AFFIRMATIVE DEFENSE

       FIFTY-SECOND:           That plaintiff’s claims are barred by the applicable Statutes of

Limitations.

                             EIGHTH AFFIRMATIVE DEFENSE

       FIFTY-THIRD:            This Honorable Court lacks subject matter jurisdiction over

MAUREEN MOYNIHAN, as she was not a State Actor.
                              NINTH AFFIRMATIVE DEFENSE

       FIFTY-FOURTH:          Plaintiff has failed to state a cause of action upon which relief can

be awarded to the plaintiff herein.

                             TENTH AFFIRMATIVE DEFENSE

       FIFTY-FIFTH:           That any claims for punitive damages contained in the Complaint

fail to state a claim upon which relief may be granted, violate various provisions of the

Constitution of the United States and the State of New York, and violate various statutory

proscriptions thereof.

                           ELEVENTH AFFIRMATIVE DEFENSE

       FIFTY-SIXTH:           Answering defendant alleges that it committed no act of omission

that was malicious, oppressive, willful, wanton, reckless, or grossly negligent, and, therefore, any

award of punitive damages is barred.

                           TWELFTH AFFIRMATIVE DEFENSE

       FIFTY-SEVENTH:         With respect to plaintiffs’ demand for punitive damages,

answering defendant specifically incorporates by reference all standards of limitations regarding

the determination and enforceability of punitive damage awards, including but not limited to,

those standards or limitation which arose in BMW of North America v. Gore, 116 U.S. 1589

(1996), Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001), and State

Farm Mutual Automobile In. Co. v. Campbell, 123 S.Ct. 1513 (2003).

                         THIRTEENTH AFFIRMATIVE DEFENSE

       FIFTY-EIGHTH:          To the extent that plaintiffs seek punitive or “exemplary” damages

for the conduct which alleged caused plaintiffs’ injuries as asserted in the complaint, such an

award by this court would violate this answering defendant’s federal and state constitutional
rights.

                          FOURTEENTH AFFIRMATIVE DEFENSE

          FIFTY-NINTH:          That the plaintiff’s Complaint does not set forth a basis for

punitive damages.

                           FIFTEENTH AFFIRMATIVE DEFENSE

          SIXTIETH:     Plaintiff’s claims against this answering defendant are barred, in whole or

in part, by laches, waiver, and/or estoppel.

                           SIXTEENTH AFFIRMATIVE DEFENSE

          SIXTY-FIRST:          The defendant asserts that the issues in this case were decided in

whole or in part previously in another court case involving the same issues and/or parties, and

that the plaintiff is unable to seek a different result in this case.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

          SIXTY-SECOND:         The defendant asserts that the plaintiff has committed a

wrongdoing, and this lawsuit is attempting to benefit from this wrongdoing.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

          SIXTY-THIRD:          Plaintiff’s Complaint fails to join indispensable parties necessary

for the just adjudication of this matter.

                          NINETEENTH AFFIRMATIVE DEFENSE

          SIXTY-FOURTH:         Plaintiff failed to mitigate their damages or otherwise act to reduce

damages.

                           TWENTIETH AFFIRMATIVE DEFENSE

          SIXTY-FIFTH:          Should Plaintiff recover damages as a result of a finding of liability

in whole or in part as against the Defendants, such recovery should be reduced and diminished in
proportion to the degree of comparative negligence or fault of the Plaintiff in contributing to

such damages.

                       TWENTY-FIRST AFFIRMATIVE DEFENSE

        SIXTY-SIXTH:          That if the Plaintiff sustained the damages as alleged in the

Complaint, such damages were sustained solely through and by virtue of the negligent, wrongful,

reckless and/or unlawful conduct of the Plaintiff without any negligence, wrongdoing,

recklessness and/or unlawful conduct on the part of the Defendants, their agents, servants or

employees contributing thereto.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

        SIXTY-SEVENTH: The alleged acts or omissions of the Defendant were not the

proximate cause of any injuries or damages allegedly incurred by Plaintiff. Any injuries or

damages allegedly incurred by the Plaintiff were the result of his own actions, the actions of

others and/or the superseding intervention of causes outside the control of the Defendant.

                       TWENTY-THIRD AFFIRMATIVE DEFENSE

        SIXTY-EIGHTH:         Plaintiff has failed to exhaust all administrative and/or state

remedies and prerequisites.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

        SIXTY-NINTH:          The Defendants have not violated plaintiff’s constitutional or

statutory rights.

                       TWENTY-FIFTH AFFIRMATIVE DEFENSE

        SEVENTIETH:           If this Honorable Court finds that the defendant was a State Actor,

then at all applicable times herein the defendant enjoyed a full, partial or qualified immunity

from civil suit.
                       TWENTY-SIXTH AFFIRMATIVE DEFENSE

       SEVENTY-FIRST:         Plaintiff’s Complaint should be dismissed in that she has failed to

comply with Rule 8 of the Federal Rules of Civil Procedure which requires that Plaintiff’s

Complaint contain a “short and plain statement of the claim.”

       WHEREFORE, defendant, MAUREEN MOYNIHAN, demands judgment dismissing

plaintiff’s amended complaint herein, and further demands judgment over and against co-

defendants, Nassau County, Nassau County Police Department, Daniel J. Danzi, Daniel C.

Steller, John T. Holmeses, Steven Schwartz, Joseph Salvatore, Craig Clark, Christina Cosentino,

on the cross-claims made herein, for the amount of any judgment obtained against this answering

defendant, or on the basis of apportionment of responsibility in such amounts as a jury or Court

may direct, together with the costs and disbursements of this action.

Dated: Central Islip, New York
       April 30, 2020
                                                            Yours etc.,
                                                            BARTLETT LLP
                                                            By:
                                                                    JOSEPH M. O’CONNOR
                                                             Attorneys for Defendant
                                                            MAUREEN MOYNIHAN
                                                            Office & P.O. Address
                                                            320 Carleton Avenue, Suite 7500
                                                            Central Islip, New York 11722
                                                            Tel.: (631) 277-0300
                                                            Fax: (631) 446-1671/(888) 405-2258
                                                            Bartlett File No.: 425.001.0091

TO:    MARUT PANCHITKAEW
       Attorneys for Pro Se
       450 Gardiners Avenue
       Levittown, NY 11759
       Tel.: (516) 996-9349
OFFICE OF THE NASSAU COUNTY ATTORNEY
Attorneys for Defendants
DANIEL J. DANZI, STEVEN SCHWARTZ, JOSEPH SALVATORE, CRAIG CLARK,
AND CHRISTINA COSENTINO
One West Street
Mineola, New York 11501
Tel.: (516) 571-3056

ABRAMS, FENSTERMAN, FENSTERMAN,
 EISMAN, FORMATO, FERRARA, WOLF & CARON
Attorneys for Defendants
NASSAU UNIVERSITY MEDICAL CENTER AND EUGUENE YAP
3 Dakota Drive, Suite 300
Lake Success, New York 11042
Tel.: (516) 328-2300
                                      ATTORNEY'S VERIFICATION



STATE OF NEW YORK                       )
                                        ss.:
COUNTY OF SUFFOLK                       )


          JOSEPH M. O’CONNOR, ESQ., being duly sworn, deposes and says:

          That he is a member in the firm of attorneys representing the defendant, MAUREEN

MOYNIHAN.

          That he has read the attached Verified Amended Answer with Cross-Claims to

plaintiff’s Amended Complaint and the same is true to his own belief, except as to matters

alleged on information and belief, and as to those matters, he believes them to be true to the best

of his knowledge.

          That deponent's sources of information are a legal file containing correspondence,

pleading and records, with which deponent is fully familiar.

          That this verification is made by deponent because his client is not presently within the

county where deponent maintains his office.


                                                     __________________________
                                                     JOSEPH M. O’CONNOR
Sworn to before me this
30th day of April, 2020
______________________________
NOTARY PUBLIC

GINA INTINI
Notary Public, State of New York
No. 01IN6118496
Qualified in Suffolk County
Commission Expires November 8, 2020
                                           AFFIDAVIT OF SERVICE
STATE OF NEW YORK                   )
                                    ss.:
COUNTY OF SUFFOLK                   )

        GINA INTINI, being duly sworn, deposes and says: that deponent is not a party to the action, is
over 18 years of age and resides in Suffolk County, New York.

     That on the 30th day of April, 2020, deponent served the within VERIFIED AMENDED
ANSWER TO AMENDED COMPLAINT o/b/o MAUREEN MOYNIHAN WITH CROSS-
CLAIMS upon:

                                           MARUT PANCHITKAEW
                                             Attorneys for Pro Se
                                            450 Gardiners Avenue
                                            Levittown, NY 11759
                                             Tel.: (516) 996-9349

                      OFFICE OF THE NASSAU COUNTY ATTORNEY
                                 Attorneys for Defendants
     DANIEL J. DANZI, STEVEN SCHWARTZ, JOSEPH SALVATORE, CRAIG CLARK, AND
                                CHRISTINA COSENTINO
                                     One West Street
                                Mineola, New York 11501
                                   Tel.: (516) 571-3056

 ABRAMS, FENSTERMAN, FENSTERMAN, EISMAN, FORMATO, FERRARA, WOLF & CARON
                            Attorneys for Defendants
            NASSAU UNIVERSITY MEDICAL CENTER AND EUGUENE YAP
                           3 Dakota Drive, Suite 300
                         Lake Success, New York 11042
                              Tel.: (516) 328-2300

Via ECF.
                                                               ________________________
                                                               GINA INTINI

Sworn to before me this
30th day of April, 2020

______________________________
NOTARY PUBLIC

DIANE A. TRAINA
Notary Public, State of New York
No. 01TR6287343
Qualified in Suffolk County
Commission Expires August 5, 2021
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                Case No: 2018-CV-00956 (LDH) (LB)
MARUT PANCHITKAEW,

                                    Plaintiff,

        -against-

NASSAU COUNTY, NASSAU COUNTY POLICE DEPARTMENT, DANIEL J. DANZI,
DANIEL C. STELLER, JOHN T. HOLMESES, STEVEN SCHWARTZ, JOSEPH
SALVATORE, CRAIG CLARK, CHRISTINA COSENTINO, NASSAU UNIVERSITY
MEDICAL CENTER, MAUREEN MOYNIHAN, EUGENE YAP, MANSI SHAH,
MUKESH SHAROHA, AND MARIA VICTORIA AGARIN,

                                    Defendants.

  VERIFIED AMENDED ANSWER TO AMENDED COMPLAINT o/b/o MAUREEN
                      MOYNIHAN WITH CROSS-CLAIMS
_____________________________________________________________________________



                            Attorneys for Defendant
                           MAUREEN MOYNIHAN
                             Office & P.O. Address
                        320 Carleton Avenue, Suite 7500
                         Central Islip, New York 11722
                              Tel.: (631) 277-0300
                       Fax: (631) 446-1671/(888) 405-2258
                         Bartlett File No.: 425.001.0091

To:   ALL PARTIES
